Citation Nr: 1701667	
Decision Date: 01/24/17    Archive Date: 02/09/17

DOCKET NO.  16-01 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for a blood disorder, to include leukemia, leukopenia, cytopenia, and myelodysplastic syndrome, to include as the result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	South Dakota Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and T.J.


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1965 to December 1966, with verified service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2015 rating decision of the Sioux Falls, South Dakota Regional Office (RO) of the Department of Veterans Affairs (VA).

Although the Veteran initially submitted a claim of entitlement to service connection for chronic lymphocytic leukemia, the Veteran has also been diagnosed with leukopenia, cytopenia, and myelodysplastic syndrome.  To adequately consider the claim, the issue has been amended accordingly.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Veteran appeared for a November 2016 Board hearing before the undersigned.  A transcript of that hearing is of record.

Claims of entitlement to service connection for posttraumatic stress disorder (PTSD), anxiety, depression, hearing loss, and tinnitus were submitted by the Veteran in November 2016, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over those claims, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

The Veteran contends that he has a blood disorder, claimed as leukemia, which was caused by exposure to herbicides during service in Vietnam.  The Veteran has submitted written statements and testified in September 2015 and November 2016 that he was diagnosed with myelodysplastic syndrome which may eventually develop into leukemia.  The Veteran's records show that he has been diagnosed with pancytopenia, leukopenia, and myelodysplastic syndrome, and that he is treated regularly through the oncology department, including treatment with chemotherapy.  It is noted in the treatment records that his immune system is compromised and he is at risk for excessive bleeding with any laceration.


While the Veteran is presumed to have been exposed to herbicides during service in the Republic of Vietnam, none of the Veteran's current diagnoses, including myelodysplastic syndrome, are diseases presumed associated with herbicide exposure by VA.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. § 3.307, 3.309 (2016).  Even if the Veteran does not qualify for service connection under the presumptions associated with herbicide exposure, he may still establish service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

At a July 2015 VA examination, the examiner diagnosed myelodysplastic syndrome, refractory cytopenia with multilineage dysplasia.  The examiner did not provide a medical opinion regarding the etiology of the disorder or its possible relationship to exposure to herbicides in service.  The Board therefore finds that this issue must be remanded to obtain a medical examination and opinion regarding the etiology of any current blood disorder.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1.  Obtain all recent treatment records that are not already of record from the VA Medical Center in Sioux Falls and its affiliated facility, the Watertown Community Based Outpatient Clinic.

2.  Schedule the Veteran for a VA examination with an appropriately qualified medical doctor examiner to address the nature and etiology of any current blood disorder, to include leukemia, leukopenia, cytopenia, and myelodysplastic syndrome.  The VA examiner should review the claims file and should note that review in the report.  As a Veteran who served in the Republic of Vietnam, the Veteran is presumed to have been exposed to herbicides.  The examiner should set forth all examination findings, along with a complete rationale for the conclusions reached.  The examiner should state all  current diagnoses pertaining to any blood disorder.  The examiner should opine whether the Veteran warrants a current diagnosis of leukemia.  For each diagnosed blood disorder, the examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the disorder had its onset during the Veteran's active duty service or is otherwise related to any event or injury incurred in active duty service, including exposure to herbicides during service?

3.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans 


Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

